 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION

CAROLYN DIXON PICKETT,
Plaintiff,

JUDGMENT

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

)
)
)
)
)
) No. 7:17-CV-238-FL
)
)
)
Defendant. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the palties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to Which no objections Were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the coult’s order entered
Febiuary 21, 2019, and for the reasons set forth more specifically therein, that plaintiff s motion for
judgment on the pleadings is granted and defendant’s motion for judgment on the pleadings is
denied. This matter is remanded to defendant pursuant to sentence four of 42 U.S.C. § 405(g) for
further proceedings

This Judgment Filed and Entered on Februag 21, 2019, and Copies To:

James B. Gillespie, Jr. (via CM/ECF Notice of Electronic Filing)
Michael Gray Gillespie (via CM/ECF Notice of Electronic Filing)
Wanda D. Mason (via CM/ECF Notice of Electronic Filing)

February 21, 2019 PETER A. MOORE, JR. CLERK

/s/ Susan W. TliDD
(By) Susan W. Tripp, Deputy Clerk

 

 

